Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-20 are currently pending.

Priority
The Acknowledgment is made of applicant’s claim for priority under provisional Application No. 62/663,755, filed on April 27, 2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/22/2019, 10/01/2019, and 01/02/2020 have been received and considered by the examiner.

Claim Objections
Claim 19 is objected to because of the following informalities:  
Claim 19 recites the limitation "an angled protuberance" in line 7. However, this limitation has prior antecedent basis in claim 19, line 5. For examination purposes, "an angled protuberance" has been construed as "the angled protuberance". 
Claim 19 recites the limitations "a first lateral wing" and "a second lateral wing" in line 8. However, these limitations have prior antecedent basis in claim 19, line 2. For examination purposes, "a first lateral wing" and "a second lateral wing" has been construed as "the first lateral wing" and "the second lateral wing", respectively. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 9-10, 12-15  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US 1,808,839).
Regarding claim 1, Davis teaches (Fig. 1-2): A friction assist side bearing assembly (Fig. 1-2) for a truck assembly of a rail vehicle (Davis, page 1, col. 1, lines 1-5), the friction assist side bearing assembly comprising: a first friction member (6); a second friction member (7) that opposes the first friction member (6); and a cap (16) coupled to the first friction member and the second friction member (Fig. 2), wherein the cap (16) is configured to contact a portion of a car body coupled to the truck assembly (Davis, page 1, col. 2, lines 94-97).
Regarding claim 2, Davis teaches the elements of claim 1, as stated above. Davis further teaches  (Fig. 1-2): the cap (16), the first friction member (6), and the second friction member (7) are configured 
Regarding claim 3, Davis teaches the elements of claim 1, as stated above. Davis further teaches (Fig. 1-2): a spring bracket (1, 18) that retains a first spring (20) and a second spring (20); and a friction base (21) that couples to the spring bracket (1, 18), wherein the first friction member (6) and the second friction member (7) are retained by the friction base (21), and wherein the cap (16) is frictionally coupled to the first friction member (6) and the second friction member (7). 
Regarding claim 4, Davis teaches the elements of claim 3, as stated above. Davis further teaches (Fig. 1-2): the first spring (20) and the second spring (20) exert force between a top surface of a bolster (beneath base plate 3) and the spring bracket (1, 18), wherein the force exerted by the first spring (20) and the second spring (20) is distributed to the first friction member (6), the second friction member (7), and the cap (16) (Davis, page 2, col. 1, lines 23-32).
Regarding claim 6, Davis teaches the elements of claim 3, as stated above. Davis further teaches (Fig. 1-2): the spring bracket (1, 18) comprises: a first lateral wing (18) connected to an opposite second lateral wing (18) by a central beam (1), wherein the first lateral wing (18) constrains the first spring (20), and the second lateral wing (18) constrains the second spring (20); and an angled protuberance (11, 12) extending upwardly from the central beam (1), wherein the angled protuberance (11, 12) couples to the first friction member (6) and the second friction member (7). 
Regarding claim 9, Davis teaches the elements of claim 1, as stated above. Davis further teaches (Fig. 1-2 and 4): each of the first friction member (6) and the second friction member (7) comprises: an upright outer wall (annotated Fig. 4 below); an upper interior wedge (annotated Fig. 4 below) that downwardly and inwardly angles from a top edge of the upright outer wall (annotated Fig. 4 below); and a lower interior wedge (13, 15) that upwardly and inwardly angles from a lower edge of the upright outer wall (annotated Fig. 4 below).
Regarding claim 10, Davis teaches the elements of claim 9, as stated above. Davis further teaches (Fig. 1-2 and 4): the upper interior wedge and the lower interior wedge connect at a central band (annotated Fig. 4 below), wherein the central bands of the first friction member (6) and the second friction member (7) face one another (annotated Fig. 4 below). 
    PNG
    media_image1.png
    191
    461
    media_image1.png
    Greyscale

Regarding claim 12, Davis teaches the elements of claim 1, as stated above. Davis further teaches (Fig. 1-2 and 4): the cap (16) comprises: a flat upper surface (19); opposed side ramps (17); and flat end walls (17), wherein the cap (16) wedges between the first friction member (6) and the second friction member (7). 
Regarding claim 13, Davis teaches (Fig. 1-2): A damping method for a rail vehicle (Davis, page 1, col. 1, lines 1-5), the damping method comprising: providing a first friction member (6); providing a second friction member (7) that opposes the first friction member (Fig. 2); and coupling a cap (16) to the first friction member (6) and the second friction member (7); and contacting a portion of a car body coupled to the truck assembly with the cap (16) (Davis, page 1, col. 2, lines 94-97).
Regarding claim 14, Davis teaches the elements of claim 13, as stated above. Davis further teaches (Fig. 1-2): the method of moving the cap (16), the first friction member (6), and the second friction member (7) between an extended position and a compressed position (Davis, page 2, col. 1, lines 23-32); and damping forces between the car body and the truck assembly by the moving (Davis, page 2, col. 1, lines 23-32).  
Regarding claim 15, Davis teaches the elements of claim 13, as stated above. Davis further teaches (Fig. 1-2): the coupling comprises wedging the cap (16) between the first friction member (6) and the second friction member (7).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 1,808,839), in view of Aspengen et al. (US 2012/0291660 A1).
Regarding claim 16, Davis teaches (Fig. 1-2): A truck assembly that is configured to travel along a track having rails, a bolster (Davis, page 1, col. 2, lines 94-97), and a friction assist side bearing assembly (Fig. 1-2) comprising: a first friction member (6); a second friction member (7) that opposes the first friction member; and a cap (16) coupled to the first friction member and the second friction member (Fig. 2), wherein the cap is configured to contact a portion of a car body coupled to the truck assembly (Davis, page 1, col. 2, lines 94-97). 
Davis does not explicitly teach that the truck assembly comprises: a first side frame; a second side frame; a bolster extending between the first side frame and the second side frame; a first wheel set coupled to the first side frame and the second side frame; a second wheel set coupled to the first side frame and the second side frame; a first friction assist side bearing assembly coupled to the bolster; and a second friction assist side bearing assembly coupled to the bolster, wherein the first friction assist side bearing assembly is mounted on a top surface of the bolster between a bolster center bowl and a first 
However, Aspengen teaches (Fig. 1): the truck assembly (10) comprises: a first side frame (14); a second side frame (14); a bolster (16) extending between the first side frame and the second side frame; a first wheel set (20) coupled to the first side frame and the second side frame; a second wheel set (20) coupled to the first side frame and the second side frame; a first friction assist side bearing assembly (30) coupled to the bolster (Fig. 1); and a second friction assist side bearing assembly (30) coupled to the bolster, wherein the first friction assist side bearing assembly (30) is mounted on a top surface of the bolster (16) between a bolster center bowl (22) and a first end (Aspengen, paragraph 0044, lines 5-9), and wherein the second friction assist side bearing assembly is mounted on the top surface of the bolster between the bolster center bowl and a second end (Aspengen, paragraph 0044, lines 5-9).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Davis to include the structures of a railway truck to be used with two friction assist side bearing assemblies, as taught by Aspengen, in order to provide a railway truck assembly that has sufficient contact with the underframe of the rail vehicle, and effectively absorb shocks transmitted to the truck bolster from the car body. 
Regarding claim 17, Davis and Aspengen teach the elements of claim 16, as stated above. Davis further teaches (Fig. 1-2): the cap (16), the first friction member (6), and the second friction member (7) are configured to move between an extended position and a compressed position to dampen forces between the car body and the truck assembly (Davis, page 2, col. 1, lines 23-32).

Allowable Subject Matter
Claims 5, 7-8, 11, 18-19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and if all claim objections and rejections in view of 35 USC § 112 second paragraph are overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 5, the prior art fails to teach a fastener that secures the cap to the spring bracket and the friction base. While Tillou et al. (US 2,631,841 A) teaches (Fig. 1): a fastener (G) that secures the cap (E) to the spring bracket (D) and the friction base (B) that may be interpreted as the fastener of the instant application, the examiner finds no obvious reason to modify Davis such that the cap (16) is secured to the spring bracket (1, 18) and the friction base (21). Such a modification would require improper hindsight reasoning and interrupt the intended movement of the cap. 
Regarding claim 7, the prior art fails to teach that the friction base comprises opposed first and second side walls that connect to opposed first and second end walls that define a friction chamber, wherein the first friction member and the second friction member are disposed within the friction chamber. While Davis teaches a wear plate 21 that may be interpreted as the friction base, the examiner finds no obvious reason to modify the friction base such that it has a first and second side walls that connect to opposed first and second end walls to define a friction chamber. Such a modification would require improper hindsight reasoning. 
Additionally, reference number 1 of Davis (see Fig. 2 below) cannot be construed as a friction base 166 of the instant application (see Fig. 5 below) because the instant application calls for a spring bracket that retains the first spring and a second spring (claim 3), wherein the first and second springs exert force between a top surface of a bolster and the spring bracket (claim 4). Further, claim 6 of the instant application requires the spring bracket to have a first and second lateral wing connected by a central beam and constraining the first and second springs, respectively. Therefore, the spring bracket 

    PNG
    media_image2.png
    178
    388
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    348
    508
    media_image3.png
    Greyscale


Regarding claim 8, the prior art fails to teach that the friction base is disposed over an angled protuberance of the spring bracket between a first lateral wing and a second lateral wing. While Davis teaches a friction base 21, an angled protuberance (11, 12), and a spring bracket (1, 18), the examiner finds no obvious reason to modify Davis such that the friction base is disposed over an angled protuberance of the spring bracket. Such a modification would require improper hindsight reasoning. 
Regarding claim 11, the prior art fails to teach an angled protuberance of a spring bracket. While Davis teaches an angled protuberance (11, 12) that may be interpreted as the angled protuberance of the instant application, the examiner finds no obvious reason to modify the angled protuberance such that it is a part of the spring bracket. Such a modification would require improper hindsight reasoning. 
Regarding claim 18 and its depending claim 19, the prior art fails to teach that the friction base  comprises opposed first and second side walls that connect to opposed first and second end walls that define a friction chamber, wherein the first friction member and the second friction member are disposed within the friction chamber. While Davis teaches a wear plate 21 that may be interpreted as the friction base, the examiner finds no obvious reason to modify the friction base such that it has a first 
Regarding claim 20, the prior art fails to teach the opposite angled ramps of an angled protuberance of a spring bracket. While Davis teaches an angled protuberance (11, 12) that may be interpreted as the angled protuberance of the instant application, the examiner finds no obvious reason to modify the angled protuberance such that it is a part of the spring bracket. Such a modification would require improper hindsight reasoning.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US-2594462-A: Teaches a friction shock absorber for a railcar with wedges, a cap, spring bracket, and friction base. 
US-2631841-A: Teaches a fastener (G) that secures the cap (E) to the spring bracket (D) and the friction base (B). 
US-5086707-A: Teaches a self-adjusting contact side bearing for railcars, including a spring 60, spring bracket, 50, and a box-like friction base 20 with side walls 22, 24 and end walls 26, 28. 
US-5806435-A: Teaches (Fig. 14): a side bearing for a truck bolster, with wedge 140 driven by a spring 144, cap 116, and spring bracket 106. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102.  The examiner can normally be reached on Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617